       Case 3:19-cv-00899-JPW Document 34 Filed 09/30/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH P. MOFFITT,       :   Civil No. 3:19-CV-00899
                         :
          Plaintiff,     :
                         :
          v.             :
                         :
TUNKHANNOCK AREA SCHOOL  :
DISTRICT, et al.,        :
                         :
          Defendants.    :   Judge Jennifer P. Wilson
                       ORDER
     AND NOW, on this 30th day of September, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendants’ motion to dismiss (Doc. 22) is GRANTED.

  2. Plaintiff’s amended complaint (Doc. 21) is DISMISSED WITH

     PREJUDICE.

  3. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
